 Case 16-13061        Doc 202     Filed 01/03/19 Entered 01/03/19 14:04:09            Desc Main
                                   Document     Page 1 of 8


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE:                                        )      Case No. 16-13061
                                              )
         John J. Pappas, Sr.                  )      Chapter 11
                                              )
                                              )      Judge Pamela S. Hollis


FIRST AND FINAL FEE APPLICATION OF SPECIAL COUNSEL FOR DEBTOR FOR
   ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES

                  Cover Sheet for Application for Professional Compensation

Name of Applicant(s): Eric L. Schulman, Joshua M. Jackson and the firm of Schiller, DuCanto
                           & Fleck

Authorized to Provide Professional Services to: Debtor, John J. Pappas, Sr.

Date of Order Authorizing Employment: October 6, 2016

Period for which Compensation is Sought: October 10, 2016 through August 20, 2018

Amount of Fees Sought:                               $ 64,065.50

Amount of Expense Reimbursement Sought:              $ 1,755.07

This is an:     Interim Application ___       Final Application_X __

If this is not the first application filed herein by this professional, disclosure as to all prior
fee applications:

Date Filed      Period Covered     Total Requested Total Allowed       Any Amount
                                                                       Withheld by Order
N/A             N/A                N/A               N/A                   N/A

The amount of fees and expenses paid to the Applicant to date for Service rendered and
expenses incurred herein is: $____-0-______.
 Case 16-13061        Doc 202    Filed 01/03/19 Entered 01/03/19 14:04:09            Desc Main
                                  Document     Page 2 of 8


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                       )       Case No. 16-13061
                                             )
         John J. Pappas, Sr.                 )       Chapter 11
                                             )
                                             )       Judge Pamela S. Hollis


      NOTICE OF FIRST AND FINAL FEE APPLICATION OF SPECIAL COUNSEL
              FOR DEBTOR FOR ALLOWANCE OF COMPENSATION
                     AND REIMBURSEMENT OF EXPENSES

TO:      See Attached Service List

        Please take notice that on the 24th day of January, 2019 at 10:00 a.m., Richard G.
Larsen of the firm of Springer Brown, LLC shall appear before the Honorable Judge Pamela S.
Hollis, or any judge sitting in her stead, Courtroom 644, 219 S. Dearborn Street, Chicago, IL
60604, and present Debtor's First and Final Fee Application of Special Counsel for Debtor For
Allowance of Compensation and Reimbursement of Expenses.

                                                            /s/ Richard G. Larsen /s/
                                                            One of the Attorneys
Richard G. Larsen
Springer Brown, LLC
300 S. County Farm Road
Suite I
Wheaton, IL 60187
630-510-0000

                                     CERTIFICATE OF SERVICE

         I, the undersigned, an attorney, hereby state that pursuant to the Administrative
Procedures for the Case Management/Electronic Case Filing System, I caused a copy of the
foregoing NOTICE and MOTION to be served on all persons set forth on the attached Service
List identified as Registrants through the Court’s Electronic Notice for Registrants and, as to all
other persons on the attached Service List by mailing a copy of same in an envelope properly
addressed and with postage fully prepaid and by depositing same in the U.S. Mail, Wheaton,
Illinois on or before this 3rd day of January, 2019.


                                                            /s/ Richard G. Larsen /s/
 Case 16-13061       Doc 202    Filed 01/03/19 Entered 01/03/19 14:04:09        Desc Main
                                 Document     Page 3 of 8


                                        SERVICE LIST

ECF Service:

Patrick S. Layng                                   David K Welch
Office of the U.S. Trustee, Region 11              Brian P. Welch
219 S. Dearborn St., Room 873                      Burke, Warren, MacKay & Serritella, P.C.
Chicago, IL 60604                                  330 N. Wabash, 21st Floor
                                                   Chicago, IL 60611

U.S. Mail Service:

John J. Pappas, Sr.                                                Internal Revenue Service
23 W. County Line Rd.             Alyssa Mogul, Esq.               Centralized Insolvency
Barrington Hills, IL 60010        Grund & Leavitt PC               Operations
                                  812 N. Dearborn St.              P.O. Box 7346
Katherine B. Pappas               Chicago, IL 60610                Philadelphia, PA 19101
1420 W. Belle Plaine, Unit
1W                                Ashley Funding Services,         HSBC Bank National
Chicago, IL 60613                 LLC its                          Association, as Trustee
                                  Successors assigns of            c/o Ocwen Loan Servicing,
Department of the                 Laboratory                       LLC
Treasury                          Corporation of America           Attn: Bankruptcy Dept.
Internal Revenue Service          Holdings                         P.O. Box 24605
P.O. Box 7346                     Resurgent Capital Services       West Palm Beach, FL
Philadelphia, PA 19101            P.O. Box 10587                   33416
                                  Greenville, SC 29603
Internal Revenue Service                                           Home Depot-Citibank
Mail Stop 5014CHI                 Brandon Freud                    P.O. Box 790328
230 S. Dearborn St., Room         Ruff Freud Breem &               Saint Louis, MO 63179
2600                              Nelson
Chicago, IL 60604                 200 N. LaSalle St., Suite        J&B Mechanical, Inc.
                                  2020                             128 West Pratt Blvd.
JPMorgan Chase Bank,              Chicago, IL 60601                Schaumburg, IL 60172
N.A.
Attn: Correspondence Mail         Capital One NA                   JPMorgan Chase Bank,
700 Kansas Lane; Mail             c/o Becket and Lee LLP           N.A.
Code LA4-555                      P.O. Box 3001                    c/o Heavner, Beyers &
Monroe, LA 71203                  Malvern, PA 19355                Mihlar, LLC
                                                                   P.O. Box 740
Ocwen Loan Servicing,             Chase Freedom                    Decatur, IL 62525
LLC as servicer HSBC              P.O. Box 15153
c/o Codilis & Associates          Wilmington, DE 19886             JPMorgan Chase Bank,
15W030 N. Frontage                                                 N.A.
Road, Ste. 100                                                     P.O. Box 29505 AZ1-1191
Burr Ridge, IL 60527                                               Phoenix, AZ 85038
 Case 16-13061         Doc 202   Filed 01/03/19 Entered 01/03/19 14:04:09    Desc Main
                                  Document     Page 4 of 8


                                  Mazda Capital Services       PNC Bank
Katherine B. Pappas               P.O. Box 78074               2739 Liberty Ave.
c/o Carrie A. Zuniga              Phoenix, AZ 85062            Pittsburgh, PA 15222
420 W. Clayton St.
Waukegan, IL 60085                Nordstrom Bank Visa          Pappas & Healy, LLC
                                  P.O. Box 79137               221 N. LaSalle St., Ste.
Lawrence M. Benjamin              Phoenix, AZ 85062            5400
Reed Smith LLP                                                 Chicago, IL 60601
10 S. Wacker Dr.                  PNC Bank, N.A.
Chicago, IL 60606                 P.O. Box 94982               Sears MasterCard
                                  Cleveland, OH 44101          P.O. Box 9001055
                                                               Louisville, KY 40290
 Case 16-13061        Doc 202    Filed 01/03/19 Entered 01/03/19 14:04:09           Desc Main
                                  Document     Page 5 of 8


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )      Case No. 16-13061
                                             )
         John J. Pappas, Sr.                 )      Chapter 11
                                             )
                                             )      Judge Pamela S. Hollis



FIRST AND FINAL FEE APPLICATION OF SPECIAL COUNSEL FOR DEBTOR FOR
   ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES

         Eric L. Schulman, Joshua M. Jackson and the firm of Schiller, DuCanto & Fleck (the

“Applicant”), special counsel for the Debtor, through their attorneys, Springer Brown, LLC,

pursuant to Section 330 and 331 of the Bankruptcy Code, 11 U. S. C. 101 et seq.(the “Code”),

hereby applies to the Court for an order allowing compensation for professional services

rendered and reimbursement of expenses incurred during the period of October 10, 2016 to

September 20, 2018. In support hereof, the Applicant states as follows:

                                       INTRODUCTION

         1.     The Debtor filed its petition for relief under Chapter 11 of the United States

Bankruptcy Code (the “Code”) on April 18, 2016 under 11 U.S.C. §101 et. seq.

         2.     The Debtor was authorized to employ Eric L. Schulman and the firm of Schiller,

DuCanto & Fleck, as its special counsel on October 6, 2016 with any compensation to be

approved by the Court upon application of the applicant.

         3.     The Applicant seeks herein allowance of compensation and reimbursement of

expenses of the period of October 10, 2016 to August 20, 2018 (the “Period”) and is the first

application by special counsel for the Debtor. The engagement agreement is attached as Exhibit

“A”. Applicants devoted 178.30 hours of legal services and therefore requests compensation in
 Case 16-13061          Doc 202   Filed 01/03/19 Entered 01/03/19 14:04:09          Desc Main
                                   Document     Page 6 of 8


the amount of $64,065.50, plus reimbursement of ordinary and necessary expenses for the same

period incurred in connection therewith in the amount of $1,755.07. In accordance with the

engagement agreement, a complete description of the services and summary of time and services

and expenses is attached as Exhibit “B”.

        4.      All services for which compensation is requested by your applicant were

performed for or on behalf of said debtor in possession, and not on behalf of any committee,

creditor or other person. Said services are assumed to be reasonable, necessary and appropriate

given that no objection was received in accordance with paragraph 6A of said engagement

agreement.

                   NARRATIVE SUMMARY OF SERVICES RENDERED

        5.      Applicant was employed for the limited purpose of representing the debtor with

respect to post-dissolution of marriage proceedings involving the debtor’s ex-spouse Katherine

B. Pappas. Because the post-dissolution proceedings involved the modification and payment of

maintenance, the proceeding had a direct impact on the estate and creditors. Because applicant’s

services and engagement was confined to one task, there is not a division of tasks into categories

for this application.

                                           EXPENSES

        6.      During the Period, the Applicant incurred in expenses necessary to its

representation of the Debtors. The amount requested for expenses, which are summarized on

Exhibit “B” are for actual and necessary expenses incurred.

                                         LEGAL STANDARD

        7.      Section 330 of the Code governs the allowability of fees and expenses for

professionals employed in a bankruptcy case.       Generally, professionals are entitled to (1)
 Case 16-13061       Doc 202       Filed 01/03/19 Entered 01/03/19 14:04:09           Desc Main
                                    Document     Page 7 of 8


“reasonable compensation for actual, necessary services rendered…” and (2) “reimbursement for

actual, necessary expenses.” 11 U.S.C. Section 330.

       8.      All of the services rendered by Applicant were performed by Schiller, DuCanto &

Fleck and the individuals identified in the time records. Time records for such services are

maintained on a contemporaneous basis, and are subsequently reviewed to eliminate apparently

unproductive or insufficiently documented time charges. Time is recorded on a tenth-of-an-hour

basis. Therefore, the charges for which compensation is sought represent actually spent, “hard-

core” time devoted to this case.

       9.      The compensation rates charged by Counsel are comparable to those charged by

other practitioners of similar standing, skill and experience in cases of equal complexity.

       10.     The services rendered by Applicant were necessary services that have benefited

this estate by providing funds to distribute to creditors and enabling the Debtor in Possession to

perform his statutory duties. The expenses incurred by Applicant were necessary expenses that

substantially contributed to the recovery of the funds now comprising the estate.

       11.     Based upon the nature, extent and value of the services performed by Applicant

and the cost of comparable services other than in a case under this Title, the reasonable

compensation for such services is $64,065.50.

       12.     The Applicant incurred in expenses during the Period. This amount represents

actual expenses incurred, which were necessary to the Applicant’s representation of the Debtors.

       13.     At all times while employed as special counsel for the Debtor, applicant was a

disinterested person, neither representing nor holding an interest adverse to the interest of this

estate with respect to the matters on which Applicant was employed.
 Case 16-13061        Doc 202     Filed 01/03/19 Entered 01/03/19 14:04:09             Desc Main
                                   Document     Page 8 of 8


       Wherefore, the Applicant prays that an allowance be made in the sum of $64,065.50

against which should be applied the sum of $20,000.00 previously paid upon the employment of

Applicant on account as compensation for professional services rendered and that an allowance

and authorization for payment be made in the sum of $1,755.07 for reimbursement for actual and

necessary costs and expenses incurred in this proceeding. The balance of $44,065.50 plus

expenses of $1,755.07, for a total of $45,820.57 be payable immediately as an administrative

expense in this case, and granting such other and further relief as this court deems just and proper

in this proceeding.

                                                             /s/ Richard G. Larsen
                                                             Attorney for Applicants




Richard G. Larsen
Springer Brown, LLC
300 S. County Farm Rd., Ste. I
Wheaton, Ill. 60187
630-510-0000
rlarsen@springerbrown.com
